I concur in the action of the majority of the court reversing and remanding this cause, but am of the opinion that reversible error is presented only by the eighth assignment, which complains of the refusal of a special charge requested by appellant, as follows: "You are instructed that there is no evidence of any agreement on the part of the defendant to put down wells to irrigate the crops on the N. 1/2 of the Val Verde in the year 1910. You will therefore not consider the damages, if any, occasioned by failure or loss of crops in the year 1910 due to failure to put down wells."
Plaintiff in his petition alleges: "That the same promises relative to furnishing water and putting in wells and pumps were made, under the same circumstances in 1909 and 1910, as were made in 1908, the plaintiff being thereby induced to remain on the premises and to try to make crops on the said lands, and in each instance the defendant failing to comply with his promises and agreements all to plaintiff's damage." There is no evidence in the record of any such promise made in 1910 as was here alleged. There being a failure of proof in this respect, the requested charge should have been given.
Appellee argues in his brief as follows: "It seems to be the contention of the appellant that the promise to put in wells would have to be renewed each year. We can't see it that way. If the plaintiff was induced to enter into a contract by and through fraudulent representations, and after investing a large sum of money, as the evidence shows he did, in improving the land and getting raw and unleveled land into shape for cultivation, and then finds out that there is an insufficient supply of water and threatens to abandon the land under the existing conditions when the defendant promises and agrees to put in wells and pumps to induce him to waive the fraud and remain as a tenant, must this promise and agreement be made each year?" This argument would be sound were it not for the condition of appellee's pleading. Having alleged a promise and agreement made in 1910 as the basis of the recovery sought for the loss of the crops of that year, he must recover upon the allegations as made.
In view of the fact that I concur in the judgment reversing the cause, it becomes unnecessary for me to state the reasons why I think the assignments discussed in the majority opinion should be overruled